NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ALBERT C. GANZEMULLER and          )
JANICE R. GANZEMULLER,             )
                                   )
       Appellants,                 )
                                   )
v.                                 )                  Case No. 2D17-1284
                                   )
OMEGA INSURANCE COMPANY,           )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed April 27, 2018.

Appeal from the Circuit Court for Polk
County; Keith P. Spoto, Judge.

Sean Estes of James Hoyer, P.A., Tampa;
Donna Stockham of Stockham Law Group,
P.A., Tampa; and John Marc Tamayo of
Valenti, Campbell, Trohn, Tamayo & Aranda,
P.A., Lakeland, for Appellants.

David B. Shelton of Rumberger, Kirk &
Caldwell, P.A., Orlando, for Appellee.


SILBERMAN, Judge.

              Albert and Janice Ganzemuller appeal a final order dismissing with

prejudice their class action complaint against Omega Insurance Company in which they

asserted claims for breach of contract and declaratory relief. The Ganzemullers

contended in the trial court, as they do here, that Omega improperly required them to
pay a deductible when Omega invoked its right to repair the property. They argue that

subsection 627.7011(5)(e), Florida Statutes (2015), which references subsection

627.702(7), prohibits an insurer from requiring that the insured pay a deductible when

the insurer invokes its right to repair property damage, regardless of whether the

damage is a partial or total loss. The trial court entered its final order of dismissal,

concluding that the Ganzemullers failed to state a cause of action and, under the

applicable law, would not be able to state a viable cause of action. We affirm.

               The facts are not in dispute. The Ganzemullers purchased homeowner's

insurance from Omega that covered a one-year period beginning November 24, 2015.

They selected a $1000 deductible, applicable to all perils except hurricane and sinkhole

claims. Based on that selection, they received a $100 credit against their policy

premium. It is not necessary to detail the contents of the policy other than to note that it

includes provisions addressing loss settlement, the insurer's option to repair, and the

deductible.1

               In March 2016, the Ganzemullers' property suffered hail damage, and they

filed a claim with Omega. Omega acknowledged coverage, and there is no dispute that

the loss was a partial loss. Omega invoked its option under the policy to repair the

damage and hired a contractor. The repair costs totaled $16,611.90, and the

Ganzemullers were required to pay their $1000 deductible to the contractor. The

Ganzemullers then filed their class action suit, contending that Florida law precludes the




               1The
                  pertinent insurance forms contained in the record include: HP-0085-
00 (06/08); HO 00 03 04 91; HO-DEC (08/12); OM-002 (04/11); IL-0012 (09/05); and
HP-0109-09 (10/13).


                                             -2-
insurer from requiring payment of the deductible when the insurer elects to repair the

damage.

              Omega moved to dismiss the complaint, contending that the

Ganzemullers did not have a viable claim. The trial court agreed and dismissed the

action with prejudice, determining that neither the policy nor Florida law supported the

Ganzemullers' cause of action. The issue on appeal is whether subsections

627.7011(5)(e) and 627.702(7) relieve the Ganzemullers and potential class members

from the obligation to pay deductibles when Omega invokes its option to repair partial

losses.

              This court conducts a de novo review of an order granting a motion to

dismiss. Al-Hakim v. Holder, 787 So. 2d 939, 941 (Fla. 2d DCA 2001). This court also

employs the de novo standard when interpreting a statute or an insurance policy.

Daniels v. Fla. Dep't of Health, 898 So. 2d 61, 64 (Fla. 2005); Bioscience West, Inc. v.

Gulfstream Prop. & Cas. Ins. Co., 185 So. 3d 638, 640 (Fla. 2d DCA 2016). The issue

here is one of statutory and contractual interpretation.

              Section 627.702 is titled "Valued policy law." Subsection (1)(a) addresses

the total loss of property and provides that "the insurer's liability under the policy for

such total loss, if caused by a covered peril, shall be in the amount of money for which

such property was so insured as specified in the policy and for which a premium has

been charged and paid." § 627.702(1)(a). Subsection (7) provides as follows:

              (7) Nothing herein shall be construed as prohibiting an
              insurer from repairing or replacing damaged property at its
              own expense and without contribution on the part of the
              insured except, as provided in subsection (6), when an
              insured has elected to purchase stated value coverage.
              Such repair or replacement of damaged property shall be in



                                             -3-
                lieu of any liability created by subsection (1); and any insurer
                so repairing or replacing shall have no liability pursuant to
                subsection (1), provided such insurer returns to the named
                insured a portion of the premium, for all policy terms during
                which the policy limits were the same as those in effect on
                the date on which the loss occurred, equal to that portion of
                the premium paid for limits of insurance on the structure in
                excess of the cost of replacement.

§ 627.702(7).

                Section 627.7011 is titled "Homeowners' policies; offer of replacement

cost coverage and law and ordinance coverage." Among other things, the statute

specifies those policies or endorsements that an insurer must offer prior to issuing a

homeowner's insurance policy. Subsection (5)(e) provides that the statute does not

"[p]rohibit an insurer from exercising its right to repair damaged property in compliance

with its policy and s. 627.702(7)." § 627.7011(5)(e).

                Even though subsection 627.702(7) is contained within the statute that

addresses total losses, the Ganzemullers argue that the reference to it in subsection

627.7011(5)(e) makes subsection 627.702(7) equally applicable to partial losses. Thus,

they contend, even though the policy may require payment of a deductible, once the

insurer elects to repair damaged property, whether the loss is total or partial, the

statutory provisions preclude the insurer from requiring payment of that deductible.

                When interpreting a statute, we first must look at the plain language found

in the statute. Daniels, 898 So. 2d at 64. "Where possible, courts must give full effect

to all statutory provisions and construe related statutory provisions in harmony with one

another." Forsythe v. Longboat Key Beach Erosion Control Dist., 604 So. 2d 452, 455

(Fla. 1992). And if the language of a statute is unambiguous, the court will not look

beyond the statute's plain language. Daniels, 898 So. 2d at 64.



                                              -4-
              Subsection 627.702(1) specifically deals with total losses, and subsection

(7) addresses the insurer's right to repair without contribution by the insured "in lieu of

any liability created by subsection (1)." Thus, these subsections preclude the insurer

from requiring the insured to make any contribution when the insurer elects to make

repairs in total loss situations. The parties do not dispute that deductibles are covered

by the "without contribution" language.

              As discussed previously, section 627.7011 specifies those things that an

insurer must offer prior to issuing a homeowner's policy. Subsection (5)(e) makes clear

that section 627.7011 does not "[p]rohibit an insurer from exercising its right to repair

damaged property in compliance with its policy and s. 627.702(7)." § 627.7011(5)(e).

Nothing in this language suggests a statutory intent to eliminate policy deductibles for

partial losses as well as total losses where the insurer elects to make repairs. Our

conclusion is buttressed by the fact that subsection 627.702(7) provides that the

insurer's repair or replacement of damaged property is in lieu of liability under

subsection 627.702(1), which deals with the insurer's liability under the policy for a

covered total loss.

              In summary, the pertinent statutory sections relied on by the Ganzemullers

do not eliminate an insured's obligation to pay the required deductible under the policy

when the insured suffers a partial loss that the insurer elects to repair. Accordingly, we

affirm the order dismissing the complaint with prejudice.

              Affirmed.

KELLY and CRENSHAW, JJ., Concur.




                                            -5-